51 F.3d 280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert L. GRIFFIN, Petitioner-Appellant,v.Charles D. MARSHALL, Respondent-Appellee.
No. 94-16409.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Robert L. Griffin, a California state prisoner, appeals the district court's denial of his 28 U.S.C. Sec. 2254 habeas petition.  He contends that the California Board of Prison Terms violated his due process rights by permitting him to be represented by only one attorney at his parole suitability hearing.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm for the reasons set forth in the district court's order filed September 14, 1993.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Griffin's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3